UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-1027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31st Date of reporting period: May 31, 2011 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (97.1%) 1 Consumer Discretionary (17.3%) * priceline.com Inc. 180,600 93,043 NIKE Inc. Class B 727,500 61,437 Johnson Controls Inc. 1,350,280 53,471 * Apollo Group Inc. Class A 1,075,300 44,206 Harley-Davidson Inc. 1,056,150 39,247 * Ctrip.com International Ltd. ADR 813,200 36,594 Lowe's Cos. Inc. 1,494,900 36,087 Staples Inc. 1,755,600 29,529 News Corp. Class A 1,570,960 28,812 Marriott International Inc. Class A 698,300 26,403 Starbucks Corp. 650,500 23,932 Polo Ralph Lauren Corp. Class A 185,770 23,550 Coach Inc. 361,200 22,994 Abercrombie & Fitch Co. 292,650 22,174 Walt Disney Co. 463,870 19,311 * Fossil Inc. 160,100 16,945 * MGM Resorts International 1,090,990 16,441 Scripps Networks Interactive Inc. Class A 300,217 15,140 * Ford Motor Co. 903,770 13,484 * Las Vegas Sands Corp. 317,610 13,194 * Sirius XM Radio Inc. 5,353,960 12,582 * Lululemon Athletica Inc. 112,900 10,251 * Discovery Communications Inc. Class A 211,000 9,191 * Amazon.com Inc. 40,990 8,062 * Netflix Inc. 5,500 1,489 Consumer Staples (3.5%) * Green Mountain Coffee Roasters Inc. 598,290 49,281 Walgreen Co. 986,312 43,033 Mead Johnson Nutrition Co. 337,500 22,879 Anheuser-Busch InBev NV ADR 370,900 22,432 Energy (8.1%) EOG Resources Inc. 810,930 88,505 Schlumberger Ltd. 787,900 67,539 Occidental Petroleum Corp. 407,000 43,895 National Oilwell Varco Inc. 526,400 38,206 Anadarko Petroleum Corp. 284,400 22,616 Suncor Energy Inc. 508,500 21,306 Consol Energy Inc. 351,040 17,998 Ensco plc ADR 308,690 16,459 Exchange-Traded Fund (0.0%) 2 Vanguard Growth ETF 3,100 204 Financials (6.9%) CME Group Inc. 221,860 63,399 * IntercontinentalExchange Inc. 427,100 51,529 Ameriprise Financial Inc. 799,500 48,953 Bank of New York Mellon Corp. 1,275,100 35,843 American Express Co. 680,560 35,117 BlackRock Inc. 134,830 27,716 Hartford Financial Services Group Inc. 85,545 2,280 Progressive Corp. 79,940 1,731 * LPL Investment Holdings Inc. 27,500 988 Health Care (9.8%) Allergan Inc. 979,635 81,045 * Medco Health Solutions Inc. 1,115,400 66,768 * Agilent Technologies Inc. 1,014,090 50,573 Novo Nordisk A/S ADR 336,300 42,377 Covidien plc 673,100 37,021 Perrigo Co. 333,900 28,568 Cardinal Health Inc. 582,500 26,457 * DaVita Inc. 243,900 20,500 * Edwards Lifesciences Corp. 184,720 16,390 * Hologic Inc. 615,400 13,231 Industrials (8.8%) Expeditors International of Washington Inc. 704,800 37,228 United Parcel Service Inc. Class B 358,500 26,346 PACCAR Inc. 508,630 25,431 Danaher Corp. 465,530 25,385 Cummins Inc. 209,960 22,096 CH Robinson Worldwide Inc. 272,900 21,892 * Jacobs Engineering Group Inc. 430,000 19,806 Goodrich Corp. 213,300 18,619 Joy Global Inc. 202,310 18,137 Caterpillar Inc. 162,000 17,140 Illinois Tool Works Inc. 288,660 16,546 WW Grainger Inc. 108,300 16,361 Eaton Corp. 308,400 15,935 AMETEK Inc. 339,690 14,773 Rockwell Automation Inc. 175,900 14,619 * Stericycle Inc. 157,884 14,066 Siemens AG ADR 63,980 8,564 Precision Castparts Corp. 50,600 7,949 JB Hunt Transport Services Inc. 92,370 4,235 Information Technology (37.1%) * Apple Inc. 614,490 213,738 Qualcomm Inc. 2,507,735 146,928 * Google Inc. Class A 167,595 88,661 * eBay Inc. 2,378,680 74,143 Visa Inc. Class A 822,100 66,639 Mastercard Inc. Class A 224,500 64,443 * EMC Corp. 2,175,800 61,945 * Citrix Systems Inc. 706,380 61,893 Altera Corp. 1,228,970 59,101 VeriSign Inc. 1,534,350 53,733 Oracle Corp. 1,463,900 50,095 * Intuit Inc. 903,600 48,767 * Adobe Systems Inc. 1,261,600 43,689 Accenture plc Class A 690,870 39,649 * Juniper Networks Inc. 1,061,350 38,856 * Teradata Corp. 640,300 35,722 * Polycom Inc. 481,200 27,626 Analog Devices Inc. 588,310 24,221 * BMC Software Inc. 424,600 23,705 Broadcom Corp. Class A 618,670 22,260 * NetApp Inc. 405,325 22,200 Texas Instruments Inc. 620,700 21,911 * Alliance Data Systems Corp. 222,930 20,940 TE Connectivity Ltd. 531,700 19,583 * Dolby Laboratories Inc. Class A 366,880 17,148 * Cognizant Technology Solutions Corp. Class A 217,800 16,562 * Trimble Navigation Ltd. 337,900 14,763 * Acme Packet Inc. 191,150 14,468 * F5 Networks Inc. 126,305 14,346 * Rovi Corp. 240,960 13,966 * Skyworks Solutions Inc. 486,110 12,381 * VMware Inc. Class A 79,640 7,751 * Salesforce.com Inc. 41,280 6,285 Western Union Co. 167,710 3,448 Materials (4.1%) Syngenta AG ADR 868,800 59,982 Praxair Inc. 252,140 26,687 Monsanto Co. 336,280 23,889 * Mosaic Co. 209,700 14,857 Rio Tinto plc ADR 182,000 12,762 Freeport-McMoRan Copper & Gold Inc. 239,540 12,370 Walter Energy Inc. 81,070 10,097 Telecommunication Services (1.5%) * Crown Castle International Corp. 1,428,600 59,158 Total Common Stocks (Cost $3,149,589) Market Value Coupon Shares ($000) Temporary Cash Investments (3.4%) 1 Money Market Fund (2.9%) 3 Vanguard Market Liquidity Fund 0.155% 114,060,000 114,060 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (0.2%) Bank of America Mortgage 6/1/11 (Dated 5/31/11, Repurchase Value $6,100,000, collateralized by Federal Home Loan Mortgage Corp. 3.227%, 5/1/41) 0.130% 6/1/11 6,100 6,100 U.S. Government and Agency Obligations (0.3%) 4 Fannie Mae Discount Notes 0.150% 6/1/11 2,300 2,300 4,5 Federal Home Loan Bank Discount Notes 0.140% 6/15/11 3,500 3,500 4,5 Federal Home Loan Bank Discount Notes 0.140% 6/17/11 6,000 6,000 Total Temporary Cash Investments (Cost $131,960) Total Investments (100.5%) (Cost $3,281,549) Other Assets and Liabilities-Net (-0.5%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.8% and 1.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $9,000,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of May 31, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,798,904   Temporary Cash Investments 114,060 17,900  Futures ContractsAssets 1 681   Total 3,913,645 17,900  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio U.S. Growth Fund turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At May 31, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P MidCap 400 Index June 2011 55 27,489 1,860 S&P 500 Index June 2011 100 33,598 1,715 E-mini S&P MidCap 400 Index June 2011 40 3,998 243 E-mini S&P 500 Index June 2011 10 672 15 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At May 31, 2011, the cost of investment securities for tax purposes was $3,281,549,000. Net unrealized appreciation of investment securities for tax purposes was $649,315,000, consisting of unrealized gains of $721,240,000 on securities that had risen in value since their purchase and $71,925,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Growth Fund Schedule of Investments As of May 31, 2011 Market Value Shares ($000) Common Stocks (96.5%) 1 Australia (3.4%) Woodside Petroleum Ltd. 2,777,000 138,467 Brambles Ltd. 14,934,900 117,624 Newcrest Mining Ltd. 2,718,000 115,139 Fortescue Metals Group Ltd. 13,582,674 94,965 Woolworths Ltd. 2,971,200 87,046 * Atlas Iron Ltd. 17,090,000 67,741 * James Hardie Industries SE 6,196,069 38,849 Sims Metal Management Ltd. 1,026,080 18,759 Austria (0.2%) Wienerberger AG 2,035,000 39,737 Belgium (0.7%) Anheuser-Busch InBev NV 2,268,000 137,138 Brazil (6.4%) Petroleo Brasileiro SA ADR Type A 6,669,700 208,495 Vale SA Class B Pfd. ADR 6,764,400 198,197 Itau Unibanco Holding SA ADR 6,596,075 150,588 Petroleo Brasileiro SA ADR 4,045,000 140,078 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR 3,372,808 136,970 BM&FBovespa SA 12,441,900 89,110 * OGX Petroleo e Gas Participacoes SA 7,117,200 72,356 Itau Unibanco Holding SA Prior Pfd. 3,085,590 69,759 Anhanguera Educacional Participacoes SA 2,382,496 50,829 Vale SA Prior Pfd. 1,550,000 43,963 Petroleo Brasileiro SA Prior Pfd. 2,800,000 42,717 Banco do Brasil SA 1,670,067 29,533 B2W Cia Global Do Varejo 1,717,500 24,373 Fibria Celulose SA 716,170 11,107 Canada (3.3%) Toronto-Dominion Bank 2,776,000 239,277 Suncor Energy Inc. 2,698,000 112,643 Niko Resources Ltd. 1,079,000 89,418 Potash Corp. of Saskatchewan Inc. 1,290,000 72,725 Teck Resources Ltd. Class B 1,092,000 57,280 First Quantum Minerals Ltd. 295,000 40,119 Sherritt International Corp. 2,500,000 18,450 * Harry Winston Diamond Corp. 732,000 12,905 China (9.2%) * Baidu Inc. ADR 3,768,900 511,477 Tencent Holdings Ltd. 12,383,000 356,856 Ping An Insurance Group Co. 20,632,500 222,129 China Resources Enterprise Ltd. 25,686,000 102,977 China Merchants Bank Co. Ltd. 36,738,500 93,643 * Ctrip.com International Ltd. ADR 1,729,300 77,819 Beijing Enterprises Holdings Ltd. 15,135,000 77,104 CNOOC Ltd. 29,461,000 73,967 * Agricultural Bank of China Ltd. 113,605,000 69,477 ^ Hengdeli Holdings Ltd. 94,400,000 55,342 Belle International Holdings Ltd. 23,826,000 50,380 Nine Dragons Paper Holdings Ltd. 47,445,000 45,033 * Shanghai Pharmaceuticals Holding Co. Ltd. 14,831,600 43,576 Ports Design Ltd. 4,958,000 12,747 ^ Chaoda Modern Agriculture Holdings Ltd. 23,000,719 11,324 Denmark (1.5%) Novo Nordisk A/S Class B 849,328 106,773 Novozymes A/S 634,400 106,666 *,^ Vestas Wind Systems A/S 1,653,736 50,030 AP Moller - Maersk A/S Class B 3,750 36,240 Finland (0.3%) Metso Oyj 1,204,000 69,609 France (7.4%) ^ PPR 1,471,373 256,817 Cie Generale d'Optique Essilor International SA 2,534,000 205,661 Schneider Electric SA 899,000 148,668 ^ LVMH Moet Hennessy Louis Vuitton SA 686,000 119,692 L'Oreal SA 901,231 113,703 GDF Suez 2,321,000 85,637 Safran SA 1,961,000 79,903 AXA SA 3,596,000 77,114 ^ Cie de St-Gobain 816,000 54,152 * European Aeronautic Defence and Space Co. NV 1,620,000 53,477 Vallourec SA 420,000 52,779 Publicis Groupe SA 900,000 49,598 ^ Societe Generale 690,000 41,146 Veolia Environnement SA 1,328,717 40,441 ^ Total SA 670,000 38,700 CFAO SA 757,836 31,222 Germany (7.2%) ^ SAP AG 3,892,000 242,145 Adidas AG 2,886,824 217,994 Porsche Automobil Holding SE Prior Pfd. 1,740,200 121,394 Siemens AG 891,000 119,506 GEA Group AG 3,307,500 111,444 Linde AG 493,000 83,566 Bayerische Motoren Werke AG 829,000 73,562 HeidelbergCement AG 999,207 69,723 ^ Aixtron SE NA 1,743,500 69,572 *,^ TUI AG 5,787,423 64,313 Symrise AG 1,650,000 51,626 Software AG 831,000 46,444 Wincor Nixdorf AG 630,000 43,758 Axel Springer AG 271,086 40,593 ^ SMA Solar Technology AG 344,914 37,757 MTU Aero Engines Holding AG 192,244 14,818 *,^ Q-Cells SE 986,500 2,964 Hong Kong (2.2%) Jardine Matheson Holdings Ltd. 2,585,700 135,499 Swire Pacific Ltd. Class A 6,717,000 103,595 Hong Kong Exchanges and Clearing Ltd. 4,514,200 101,298 * Li & Fung Ltd. 20,584,000 45,734 ^ Techtronic Industries Co. 22,999,943 28,181 Esprit Holdings Ltd. 4,419,604 16,640 India (1.9%) Housing Development Finance Corp. 7,087,800 107,627 HDFC Bank Ltd. 1,954,199 104,100 Tata Motors Ltd. 3,943,000 95,862 Tata Power Co. Ltd. 1,987,000 54,330 Reliance Capital Ltd. 1,454,500 16,189 Ireland (0.2%) Kerry Group plc Class A 925,000 39,679 Israel (1.1%) * Check Point Software Technologies Ltd. 2,444,623 134,259 Teva Pharmaceutical Industries Ltd. ADR 1,592,900 81,078 Japan (9.2%) Mitsubishi Corp. 9,381,400 238,492 Rakuten Inc. 199,916 203,267 Honda Motor Co. Ltd. 5,277,000 200,953 Canon Inc. 3,557,800 170,858 Nintendo Co. Ltd. 570,100 132,550 SMC Corp. 756,400 121,706 THK Co. Ltd. 4,115,900 101,977 FANUC Corp. 610,000 94,154 Seven & I Holdings Co. Ltd. 3,030,000 80,596 * Yamaha Motor Co. Ltd. 3,910,000 70,256 Yamada Denki Co. Ltd. 742,810 58,160 Sekisui Chemical Co. Ltd. 6,564,000 52,398 Hoya Corp. 2,310,700 48,016 Toyota Motor Corp. 1,090,000 45,561 Sysmex Corp. 1,240,000 44,213 Astellas Pharma Inc. 1,000,000 38,135 Kyocera Corp. 347,900 36,574 Rohm Co. Ltd. 589,500 33,755 * Gree Inc. 1,514,600 33,569 Luxembourg (0.1%) * Reinet Investments SCA 542,339 10,016 Mexico (0.3%) Wal-Mart de Mexico SAB de CV 16,400,000 49,947 Consorcio ARA SAB de CV 35,000,000 19,350 Netherlands (1.5%) * ING Groep NV 16,433,000 199,225 Randstad Holding NV 1,150,000 57,012 * TNT Express NV 1,470,000 20,835 Post NL NV 1,470,000 15,456 Norway (1.3%) ^ Statoil ASA 5,819,000 153,340 DnB NOR ASA 7,080,776 106,826 Peru (0.4%) Credicorp Ltd. 763,247 77,370 Singapore (0.4%) Singapore Exchange Ltd. 6,541,000 39,896 DBS Group Holdings Ltd. 2,529,350 30,362 South Africa (0.6%) Impala Platinum Holdings Ltd. 1,778,600 49,543 MTN Group Ltd. 1,560,000 33,230 Sasol Ltd. 545,000 29,095 South Korea (3.1%) Samsung Electronics Co. Ltd. 385,736 323,403 Shinhan Financial Group Co. Ltd. 2,503,586 113,017 Hyundai Motor Co. 360,000 84,479 Celltrion Inc. 1,368,991 46,550 Hankook Tire Co. Ltd. 785,000 32,952 Spain (2.4%) Banco Santander SA 20,988,367 250,144 Inditex SA 2,477,385 225,772 Sweden (4.0%) Atlas Copco AB Class A 12,731,679 335,808 Sandvik AB 7,223,763 137,386 Svenska Handelsbanken AB Class A 3,672,206 123,653 Alfa Laval AB 4,729,586 104,192 Telefonaktiebolaget LM Ericsson Class B 3,700,000 54,838 ^ Oriflame Cosmetics SA 575,000 30,654 Switzerland (6.2%) Novartis AG 5,589,000 360,607 Cie Financiere Richemont SA 3,946,700 257,955 Syngenta AG 399,100 137,954 Geberit AG 494,180 119,442 ABB Ltd. 2,863,100 76,980 Roche Holding AG 315,000 55,463 Nestle SA 820,000 52,719 Zurich Financial Services AG 192,000 51,438 Holcim Ltd. 620,000 49,540 * Swatch Group AG (Bearer) 96,145 47,932 Taiwan (1.0%) Taiwan Semiconductor Manufacturing Co. Ltd. 37,122,508 99,361 Chinatrust Financial Holding Co. Ltd. 89,652,000 80,046 Compal Electronics Inc. 21,403,304 26,007 Thailand (0.4%) Kasikornbank PCL 19,719,000 81,003 Kasikornbank PCL (Foreign) 1,762,100 7,356 Turkey (1.3%) Turkiye Garanti Bankasi AS 55,259,981 246,901 United Kingdom (19.3%) BG Group plc 14,188,900 329,455 Rolls-Royce Holdings plc 29,415,616 308,408 BHP Billiton plc 6,822,700 270,568 Xstrata plc 11,211,000 264,383 Prudential plc 18,980,000 230,930 Standard Chartered plc 8,080,300 216,945 Diageo plc 8,374,906 178,503 Vodafone Group plc 58,068,000 161,464 Kingfisher plc 32,849,000 155,630 Rio Tinto plc 2,171,000 151,281 GlaxoSmithKline plc 6,806,741 147,986 SABMiller plc 3,960,000 147,026 ARM Holdings plc 15,521,000 146,264 British American Tobacco plc 3,257,464 146,168 * Autonomy Corp. plc 3,813,100 112,984 Tesco plc 14,454,300 99,903 Meggitt plc 16,409,250 99,289 United Utilities Group plc 9,245,336 94,740 Capita Group plc 7,518,000 91,227 * Lloyds Banking Group plc 96,199,000 82,433 * Signet Jewelers Ltd. 1,356,000 62,765 G4S plc 11,700,000 55,125 Inchcape plc 8,400,000 54,503 Unilever plc 1,505,000 48,856 Carnival plc 1,100,000 44,314 HSBC Holdings plc 4,138,093 43,251 Ultra Electronics Holdings plc 1,480,000 41,176 Total Common Stocks (Cost $14,913,793) Market Value Coupon Shares ($000) Temporary Cash Investments (7.2%) 1 Money Market Fund (7.0%) 2,3 Vanguard Market Liquidity Fund 0.155% 1,377,814,543 1,377,815 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.2%) 4,5 Fannie Mae Discount Notes 0.235% 6/15/11 5,000 5,000 4,5 Fannie Mae Discount Notes 0.140% 6/22/11 2,000 2,000 4,5 Federal Home Loan Bank Discount Notes 0.065% 8/10/11 7,000 6,999 4,5 Federal Home Loan Bank Discount Notes 0.080% 8/17/11 6,000 5,999 4,5 Freddie Mac Discount Notes 0.060% 8/3/11 10,000 9,998 4 Freddie Mac Discount Notes 0.090% 8/22/11 200 200 Total Temporary Cash Investments (Cost $1,408,011) Total Investments (103.7%) (Cost $16,321,804) Other Assets and Liabilities-Net (-3.7%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $720,305,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.7% and 5.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $737,167,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $29,996,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
